       Case 3:21-cv-00551-BJD-PDB Document 4 Filed 05/27/21 Page 1 of 4 PageID 123
Filing # 124632184 E-Filed 04/09/2021 11:03:52 AM


                                                                         IN THE CIRCUIT COURT, FOURTH
                                                                         JUDICIAL CIRCUIT, IN AND FOR
                                                                         NASSAU COUNTY, FLORIDA

                                                                         CASE NO.:
                                                                         DIVISION:

        TENA HETZEL,
        an individual,

                 Plaintiff,

        vs.

        OMNI AMELIA ISLAND, LLC d/b/a
        Omni Amelia lsland Resort,
        a Foreign Limited Liability Company,

                 Defendant.
                                                               /

                                  COMPLAINT AND DEMAND FOR JURY TRIAL

                 The Plaintiff, TENA HETZEL, by and through undersigned counsel, hereby files this

        Complaint against Defendant OMNI AMELIA ISLAND, LLC d/b/a Omni Amelia Island Resort,

        a Foreign Limited Liability Company, (hereinafter referred to as "OMNI") and alleges as follows:

                 1.       This is an action for damages in excess of $75,000.00 exclusive of costs, interest

        and attorney's fees.l

                 2.       At all times material hereto, the Plaintiff, TENA HETZEL, is and was a resident of

        Huntsville, Alabama.



                  1 The estimated value of Plaintiffs claim is in excess of the jurisdictional threshold minimum required by this
        Court. As such, Plaintiff has made this allegation in paragraph one of PlaintifPs Complaint and has entered "Over
        $100,000" in the civil cover sheet for the "estimated amount of the claim" as required in the preamble to the Civil
        Cover Sheet for jurfsdictional purposes only. The actual value of Plaintiff s claim will be determined by a fair and
        just jury in light of the evidence, including non-economic damages, for which there is no exact standard for measuring
        such damage.




        Electronically Filed Nassau Case # 21CA000114AXYX 04/09/2021 11:03:52 AM
Case 3:21-cv-00551-BJD-PDB Document 4 Filed 05/27/21 Page 2 of 4 PageID 124




        3.      At all times material hereto, Defendant, OMNI, is a Foreign Limited Liability

 Company doing business in Fernandina Beach, Nassau County, Florida.

         4.     At all times material hereto, Defendant, OMNI, owned and/or managed the

 property located at 39 Beach Lagoon Rd, Fernandina Beach, Nassau County, Florida 32034.

        5.       On or about August 6, 2019, the Plaintiff, TENA HETZEL, was lawfully on the

 premises located at 39 Beach Lagoon Rd, Fernandina Beach, Nassau County, Florida 32034.

         6.     On that date, while using the boardwalk to walk down to the beach, TENA

 HETZEL, fell as she was walking down a set of steps that were not properly and/or sufficiently

 illuminated, causing the Plaintiff significant injuries.

         7. .    The improper and/or insufficient lighting on the subject area of the boardwalk

 represented an unreasonable dangerous condition.

                              NEGLIGENCE AS TO DEFENDANT

        Plaintiff re-alleges and re-incorporates paragraphs one through seven, and further alleges:

        8.      At all times material hereto, Defendant, OMNI, owed a duty to invitees, including

 the Plaintiff, TENA HETZEL, to maintain the premises in a reasonable safe condition.

        9.      At all times material hereto, Defendant, OMNI, breached its duties to the Plaintiff,

 TENA HETZEL, in one or more of the following ways, including but not limited to:

                a.      Failing to warn of the dangerous condition of the improperly and/or

                        insufficiently illuminated steps on the boardwalk;

                b.      By failing to maintain the property in a reasonable safe condition and warn

                        of hazards;




                                                   2
Case 3:21-cv-00551-BJD-PDB Document 4 Filed 05/27/21 Page 3 of 4 PageID 125




                C.      By allowing the dangerous condition to exist for such a length of time that,

                        in the exercise of ordinary care, Defendant OMNI should have known of

                        the condition;

                d.      By violating numerous Florida Building Codes and;

                e.      By failing to adequately inspect and maintain the property in a reasonable

                        safe condition and;

                f.      By committing other acts of negligence yet to be determined.

        10.     The Defendant breached its aforesaid duties to the Plaintiff by allowing this

unreasonably dangerous condition to exist on its properry and/or failing to warn Plaintiff of its

 existence.

        11.     As a direct and proximate result of the negligence of Defendant, OMNI, the

 Plaintiff, TENA HETZEL, was injured in and about her body and/or aggravated a pre-existing

 condition of injury, suffered pain therefrom, incurred medical and related expenses in the treatment

 of her injuries, suffered physical handicap, suffered significant scarring and disfigurement, mental

 anguish, inconvenience, emotional distress, and her working ability was impaired, sustained

 permanent injuries within a reasonable degree of inedical probability and/or suffered permanent

 loss of an important bodily function, and has lost the capacity for the enj oyment of life.

        12.     In that the injuries suffered by Plaintiff are continuing in nature, she will continue

 to suffer pain, disfigurement, scarring, mental anguish, inconvenience, emotional distress, physical

 handicap and permanent injury in the future, loss of earning capacity, and will be fnrther compelled

 to experid great sums of money for medical care and related treatment for those injuries, and will

 continue to suffer the loss of the capacity for the enjoyment of life.




                                                   3
Case 3:21-cv-00551-BJD-PDB Document 4 Filed 05/27/21 Page 4 of 4 PageID 126




       WHEREFORE, the Plaintiff, TENA HETZEL, demands judgment for damages,

including interest and costs, against Defendant, OMNI AMELIA ISLAND, LLC d/b/a Omni

Amelia lsland Resort, and requests trial by jury on all issues in this cause.

       DATED this 91 day of April, 2021.

                                              COKER LAW
                                              /s/ DANIEL IRACKI, ESQ
                                              DANIEL IRACKI, ESQ.
                                              Florida Bar No.: 41212
                                              N. JOEL HARRIS, ESQ.
                                              Florida Bar No.: 0048975
                                              CHELSEA R. HARRIS, ESQ.
                                              Florida Bar No.: 28368
                                              HOWARD C. COKER, ESQUIRE
                                              Florida Bar No.: 141540
                                              136 East Bay Street, 2nd Floor
                                              Jacksonville, Florida 32202
                                              (904) 356-6071
                                              (904) 353-2425 (Facsimile)
                                              njh(a1cokerlaw.com (Primary)
                                              crh~1cokerlaw.com (Secondary)
                                              lew(a~.coker.law.com (Terti.ary)
                                              Counsel for Plaintiff




                                                  a]
